 The
current session of the General Assembly is of critical
importance to us, not only because of the urgent
questions on our agenda, but also because of the
distinct honour bestowed upon Africa through your
splendid election to the presidency of our venerable
Assembly. Burkina Faso congratulates you warmly
and, in its capacity as Vice-President of the Assembly,
pledges you its full and complete cooperation so that
you may successfully fulfil your tasks.
I also wish to pay a tribute to your predecessor,
Mr. Julian Hunte, who effectively guided the
deliberations of the fifty-eighth session.
Our Assembly is meeting at a time when the
international community finds itself confronted with
growing poverty in the countries of the South,
terrorism and fratricidal wars. On the African
continent, we can certainly welcome restored peace in
Angola, Liberia and Sierra Leone, but Africa continues
to be riven by many conflicts, particularly in Burundi,
CÙte díIvoire, the Democratic Republic of the Congo
and the Sudan. In Iraq, an uncontrollable situation is
gradually plunging that country into chaos, while
dialogue still seems to be impossible among the
protagonists in the Middle East. In the struggle against
terrorism, we must humbly acknowledge that we are
far from having developed an appropriate and effective
strategy to eradicate that scourge. Killing and the
destruction of human life are on the rise in several
regions of the world.
And yet, people of good will and international
associations and organizations remain mobilized to
offer solutions and to restore harmony. That is
exemplified by the peace initiatives of the Southern
Africa Development Community in the Great Lakes
8

region, of the African Union in Darfur, and of the
Accra summit on the crisis in CÙte díIvoire, which,
under the sponsorship of the Secretary-General of the
United Nations, has revived a spark of hope for
national reconciliation in that country. The
Government and the people of Burkina Faso reaffirm
their support for the Linas-Marcoussis and Accra III
Agreements. I wish to reiterate Burkina Fasoís
commitment to joining any initiative aimed at
consolidating peace and stability on the continent.
Peace and security are not the sole safeguards of
order and global political stability. In its ability to
satisfy the basic needs of mankind, human security is
another important aspect thereof. Ever since the 1995
World Summit for Social Development in Copenhagen,
the international community has recognized that the
greatest challenge confronting humankind is that of
poverty. Poverty compromises fundamental human
rights, undermines the dignity of individuals and
families, and threatens the political, economic and
social stability of States.
Of what value is globalization if it ignores such
essential concerns of peoples as economic progress,
nutrition, health, education and employment? The
especially alarming situation in Africa must be recalled
in this Assembly: a feeble growth rate, an ongoing
decline in per capita production, a slow increase in the
literacy and education rates, the ravages of hunger and
affliction, endemic underemployment and a disturbing
lag in science and technology.
In the face of such a state of affairs, African
leaders have undertaken to show more leadership in the
formulation of economic and social policies. The
convening of an African Union summit in
Ouagadougou on 8 and 9 September on employment
and poverty alleviation in Africa was an example of
that growing awareness and new vision. In the course
of that meeting, together with our development
partners, we agreed that macroeconomic stability and
sustained growth are necessary, but insufficient to
reduce poverty. We therefore agreed, inter alia, to make
employment the centrepiece of our economic and
social policies and to strengthen cooperation between
the regional economic communities in the areas of
employment, training and health care. The
Ouagadougou conference also decided to establish a
follow-up mechanism for decisions made at the
national, regional and continental levels.
Africa needs the effective assistance of the
international community to enhance the quality of its
economic choices in order to improve the living
conditions of its peoples. From this rostrum, I therefore
call on our development partners to act along three
principal vectors. First, they must respect the
commitments undertaken at various forums to increase
official development assistance and to provide
significant debt relief. Secondly, they must establish
rules to organize international trade on a more just and
equitable basis. Thirdly, they must implement the
recommendations of the report of the World
Commission on the Social Dimension of Globalization.
Let us see to it that, in September 2005, as we convene
the United Nations high-level event on the Millennium
Development Goals, relevant consideration and
concrete actions will already have been undertaken to
that end.
For the francophone community, the themes of
solidarity and sustainable development will be
considered at the tenth conference of heads of State
and Government, to be held in November in Burkina
Faso.
We believe that the economic and social well-
being to which our peoples aspire can be achieved
within the framework of the rule of law. For its part,
Burkina Faso has resolutely opted for democracy, and
our determination has been fortified through free and
open electoral consultations for some 12 years now. We
are fully resolved to embed democracy in our
institutions and in our society, convinced as we are that
it represents one path of hope for our country.
The United Nations must serve as a guide in the
management of international affairs. If it is to play that
role successfully and accomplish its task, it needs to be
deeply democratized. In other words, it must listen to
the majority of States and civil society organizations so
as better to serve the common interest.
All signs point to the urgent need to reform the
United Nations reform and to adapt it better than ever
to the legitimate aspirations of nations. Every State,
small or large, must assume its responsibility and be
accountable for decisions taken for the common good.
Today, were the Security Council to grow
democratically and equitably in its representation of
Africa, Latin America and a large portion of Asia and
Europe, it would enjoy greater political and moral
9

resources to meet the challenges of peace and
development throughout the world.
Within the new United Nations that we so
sincerely desire, the situation of the Republic of China
on Taiwan will finally be resolved fairly and
acceptably. Reason dictates that that country, which
cooperates with a large part of the international
community and makes a valuable contribution to
universal civilization, should be rapidly integrated into
the United Nations.
With the valuable assistance of the Secretary-
General, we have laid the foundations of a vast
programme to reform our Organization. This
construction must produce an edifice sufficiently solid
to meet the countless challenges of the twenty-first
century.